 


115 HRES 481 EH: Providing for consideration of the bill (H.R. 3180) to authorize appropriations for fiscal year 2018 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for proceedings during the period from July 31, 2017, through September 4, 2017.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 481 
In the House of Representatives, U. S.,

July 28, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 3180) to authorize appropriations for fiscal year 2018 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for proceedings during the period from July 31, 2017, through September 4, 2017.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3180) to authorize appropriations for fiscal year 2018 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Permanent Select Committee on Intelligence now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence; and (2) one motion to recommit with or without instructions. 2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of August 1, 2017.
3.On any legislative day during the period from July 31, 2017, through September 4, 2017— (a)the Journal of the proceedings of the previous day shall be considered as approved; and
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.
7.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.  Karen L. Haas,Clerk. 